DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 39: line 1, delete “1” and insert-- 38--.
Claim 40: line 1, delete “1” and insert-- 38--.
Claim 41: line 1, delete “1” and insert-- 38--.
Claim 42: line 1, delete “1” and insert-- 38--.
Allowable Subject Matter
Claims 38-42, 45-53, and 55-60 are allowed and renumbered to 1-19 respectively.
The following is an examiner’s statement of reasons for allowance:
Howe et al, US Pub. 2017/0006434, discloses a method for determining device location of a user device within a venue using a wireless positioning system. Howe does not teach or fairly suggest the system performs: selecting at least some of the one or more associated sensor and radio network information data samples that are relevant to a change in performance of the radio network including at least one of: selecting at least some of the one or more associated sensor and radio network information data sample that occur or are sampled before a change in performance of the radio network; selecting at least some of the one or more associated sensor and radio network information data sample that occur or are sampled during a change in performance of the radio network; and selecting at least some of the one or more associated sensor and radio network information data sample that occur or are sampled after a change in performance of the radio network as recited in claims 38, 45 and 57-60
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI D HOANG/Primary Examiner, Art Unit 2463